Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 4/7/2021.
Claims 1-20 are pending in this Office Action. Claims 1, 9, and 17 are independent claims.

Priority
Applicant’s claim for the benefit of a continuation of 16/185990, filed 11/09/2018, now U.S. Patent #11,003,702, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The Information Disclosure Statement(s) received on 4/7/2021 is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,003,702. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 11,003,702 discloses more details in forming a snippet.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claim 1 of the instant application is fully disclosed by the U.S. Patent No. 11,003,702.
“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in US Patent 11,003,702.
Instant Application
US Patent 11,003,702
A computer-implemented method comprising:

 accessing, using a computing system, a document result for a search input, the document result comprising a list of term identifiers in a document that are associated with each term in the search input; 




generating, using the computing system, a rank vector comprising an array of values, each value associated with each term in the document in the order the term appears in the document; 






calculating, using the computing system, frame quality scores for each frame of a plurality of frames in the rank vector, each frame comprising a predetermined number of consecutive positions in the rank vector corresponding to a predetermined frame size; 






determining, using the computing system, that a length of a character string associated with a frame with the highest frame quality score is not within a predetermined threshold of a requested length for a snippet; 









adjusting the size of the character string to be within the predetermined threshold of the requested length for the snippet; and 

generating, by the computing system, an updated character string based on the adjusted size of the character string to be provided in a result of a search for the search input.

A computer-implemented method comprising: 

accessing, using a computing system, a document result for a search input, the document result comprising a list of term identifiers in a document that are associated with each term in the search input, a distance score for each term identifier, and one or more positions in the document for each term identifier; 

generating, using the computing system, a rank vector comprising an array of values, each value associated with each term in the document in the order the term appears in the document; 

inserting, into the rank vector, the distance score for each term identifier at the position in the rank vector where the term identifier appears in the document; 

calculating, using the computing system, frame quality scores for each frame of a plurality of frames in the rank vector, each frame comprising a predetermined number of consecutive positions in the rank vector corresponding to a snippet frame size;

selecting, using the computing system, a frame in the rank vector with a highest frame quality score as the highest ranked frame; 


determining, using the computing system, a length of a character string associated with the highest ranked frame in the rank vector by accessing the document and calculating the number of characters in the string associated with the highest ranked frame in the rank vector; 

determining, using the computing system, that the length of the character string associated with the highest ranked frame is not within a predetermined threshold of a requested length for a snippet; 

adjusting the size of the character string to be within the predetermined threshold of the requested length for the snippet; and 

generating, by the computing system, the character string based on the adjusted size of the character string to be provided in a result of a search for the search input.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 14, 16, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar to a requested length" in claim 6 is a relative term which renders the claim indefinite.  The term "similar to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 8, 14, 16, 18 recite similar limitation and are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2019/0079934, hereinafter Liao) in view of McCool et al. (US 2007/0016602, hereinafter McCool) and Atsuyuki (JP 2012003697, hereinafter Atsuyuki).

As to Claim 1, Liao discloses A computer-implemented method comprising: 
accessing, using a computing system, a document result for a search input, the document result comprising a list of term identifiers in a document that are associated with each term in the search input (Para. 0037, 0057-0058, 0061, 0063, input or send a search query to a search engine and the search-engine server may identify, a plurality of content objects matching the search query, wherein each content object comprises a plurality of content tokens. In particular embodiments, each content token may be an n-gram. In particular embodiments, the scoring factors may include one or more factors that will increase the token score for a content token. In particular embodiments, the one or more positive factors of the token score for each content token may comprise a measure of similarity between the content token and one or more n-grams of the search query, the degree of similarity may be determined using a variety of suitable techniques, such as edit distance, semantic distance, stemming...  where u and v are a start position and end position, respectively, of content tokens for each content object);  
generating, using the computing system, a rank vector comprising an array of values, each value associated with each term in the document in the order the term appears in the document (Para. 0060-0061, a token -score generator, a token score for each content token of the plurality of content tokens from each content object, each content token may comprise a measure of similarity between the content token and one or more n-grams of the search query); 
calculating, using the computing system, frame quality scores for each frame of a plurality of frames in the rank vector, each frame comprising a predetermined number of consecutive positions in the rank vector corresponding to a predetermined frame size (Para. 0061, 0063-0065, 0068, The value of a snippet may be based on the respective values of the token scores generated for the content tokens that make up the snippet, snippet-candidate generator may produce these snippet candidates by selecting contiguous content tokens from the content tokens of the content object, the overall value of a snippet based on a token score associated with each content token from the content object);
determining, using the computing system, that a length of a character string associated with a frame with the highest frame quality score is not within a predetermined threshold of a requested length for a snippet (Para. 0063, 0068, The snippet generator may determine the snippet for a given content object by selecting a snippet with a highest value. The value of a snippet may be based on the respective values of the token scores generated for the content tokens that make up the snippet. The production of these snippet candidates may be based on a number of constraints, the snippet-candidate constraints may comprise a maximum number of content tokens of the snippet candidate, the snippet-candidate constraints may comprise a maximum length of the snippet candidate. The maximum length of the snippet candidate may refer to the number of characters in the snippet candidate. A maximum number of content tokens may be used to control the possible number of combinations that have to be considered. A minimum number of content tokens may also be used to ensure that enough information is conveyed to a user reading the snippet candidate. The length of a snippet may be an important consideration for a user when reviewing search results for content objects associated with snippets); 
adjusting the size of the character string to be within the predetermined threshold of the requested length for the snippet; and generating, by the computing system, an updated character string based on the adjusted size of the character string to be provided in a result of a search for the search input (Para. 0057, 0068, If a snippet is too short, it may not be able to convey meaningful information. The user may also assume that the content object is short and devoid of useful information. On the other hand, if a snippet is too long, a user may be intimidated, or grow bored, and avoid reading the snippet or content object altogether. The maximum length of a snippet candidate may also be determined based on the client system through which a user will be reviewing the search results. The measure of contiguity may be based on the number of partitions, the relative positions of the partitions in the content object, the length of the snippet partitions, both in terms of character length and content token length, relative to each other, any other suitable basis, or any combination thereof ).
	Liao is silent regarding to “a rank vector comprising an array of values”, “adjusting the size”.
	McCool explicitly discloses a rank vector comprising an array of values (Fig. 7, Abstract, A word use set includes vectors for each unique word identifier for which a 1 -bit is stored in the word select vector. Each vector in the word use set indicates the position identifiers of the instances of a particular word included in the document.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liao with the teachings of McCool to include a binary vector indicating a document position of each unstructured data in the document for representing and searching unstructured data in an efficient and cost-effective manner (McCool: Para. 0004, 0016).
In addition, Atsuyuki discloses adjusting the size (Page. 5, in step S3, the sentence reduction unit performs sentence reduction processing. If the total number of characters in the selected sentence is greater than the specified number of characters, the calculation that takes into account the number of characters between the search terms contained in the sentence and the weight of the search term will identify the location to delete one character and set the operation to delete it to the specified number of characters. Repeat until it reaches). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liao with the teachings of Atsuyuki to calculate and select the top n sentences in descending order, and the sentence contraction unit deletes unnecessary parts from the n sentences so that the number of characters specified becomes a snippet (Atsuyuki: page 7).


As to Claim 2, Liao as modified discloses The method of claim 1, wherein positions in the array of values that do not comprise a term associated with the search input are each set with a predetermined value indicating that there is no term associated with the search input for that position (Para. 0061, 0073).

As to Claim 3, Liao as modified discloses The method of claim 1, wherein before calculating the frame quality scores for each frame of the plurality of frames in the rank vector, the computing system determines the predetermined frame size to use for calculating the frame quality scores (Para. 0065, 0073).

As to Claim 4, Liao as modified discloses The method of claim 3, wherein calculating the frame quality scores for each frame of the plurality of frames in the rank vector comprises: starting at a beginning first position of the array and determining a first frame of a size equal to the predetermined frame size; calculating a frame quality score for the first frame using the values in the first frame; moving to the next consecutive position in the array; determining a next frame of a size equal to the predetermined frame size; calculating a frame quality score for the next frame using the values in the next frame; continuing to move to a next consecutive position in the array; and calculating a frame quality score for each frame until the end of the array is reached (Para. 0063-0066; Atsuyuki pages 5-7).

As to Claim 5, Liao as modified discloses The method of claim 1, wherein adjusting the size of the character string to be within the predetermined threshold of the requested length for the snippet comprises removing unnecessary terms at the beginning and end of the character string (Para. 0057, 0068; Atsuyuki pages 5-7).

As to Claim 6, Liao as modified discloses The method of claim 1, wherein adjusting the size of the character string to be within the predetermined threshold of the requested length for the snippet comprises: decreasing the predetermined frame size and recalculating the frame quality scores for each frame of a plurality of frames in the rank vector until a length of a character string associated with the highest ranked frame is similar to the requested length for the snippet (Para. 0063, 0064; Atsuyuki pages 5-7).

As to Claim 7, Liao as modified discloses The method of claim 1, wherein adjusting the size of the character string to be within the predetermined threshold of the requested length for the snippet comprises: increasing the size of the character string by adding one or more next ranked frame to the snippet until a length of a character string associated with the highest ranked frame and the one or more next ranked frames is within the predetermined threshold of the requested length for the snippet (Para. 0063-0068; Atsuyuki pages 5-7).

As to Claim 8, Liao as modified discloses The method of claim 1, wherein adjusting the size of the character string to be within the predetermined threshold of the requested length for the snippet comprises: increasing the predetermined frame size and recalculating the frame quality scores for each frame of a plurality of frames in the rank vector until a length of a character string associated with the highest ranked frame is similar to the requested length for the snippet (Para. 0063-0068; Atsuyuki pages 5-7).


As to claim 9, recites “a system” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 10-18, recite “a system” with similar limitations to claims 2-8 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 17, recites “a computer-readable medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 18-20, recite “a computer-readable medium” with similar limitations to claims 6, 7, 4 respectively and are therefore rejected for the same reasons as discussed above.

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        8/29/2022